


Exhibit 10.1













REPRO MED SYSTEMS, INC.,




THE SELLERS NAMED HEREIN,




AND




THE PURCHASERS NAMED HEREIN







____________________________________________________________







COMMON STOCK PURCHASE AGREEMENT




____________________________________________________________













DECEMBER 17, 2018










--------------------------------------------------------------------------------




REPRO MED SYSTEMS, INC.

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is made as of December
17, 2018 by and among (a) Repro Med Systems, Inc., a New York corporation with
its principal office at 24 Carpenter Road, Chester, New York (the “Company”),
(b) Andrew I. Sealfon (“Andrew Sealfon”) and the other sellers set forth on the
signature pages hereto (collectively, “Sellers”), and (c) those purchasers
listed on the attached Exhibit A-2, as such exhibit may be amended from time to
time (each a “Purchaser”, and collectively, the “Purchasers”).

 

Recitals

 

A.         The Company wishes to enable the sale by the Sellers of up to
11,101,697 shares (the “Shares”) of the common stock of the Company, $.01 par
value per share (the “Common Stock”) to the Purchasers in a private placement
(the “Offering”).

 

B.         Pursuant to Section 4(a)(7) of the Securities Act of 1933 (the
“Securities Act”) and any other exemption(s),the Sellers desire to sell to the
Purchasers listed on the attached Exhibit A-2, as such exhibit may be amended
from time to time, and such Purchasers, severally and not jointly, desire to
purchase from the Sellers that aggregate number of shares of Common Stock set
forth opposite such Seller’s name on Exhibit A-1 and such Purchaser’s name on
Exhibit A-2 on the terms and subject to the conditions set forth in this
Agreement.

 

Terms and Conditions

 

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.          Purchase of the Shares.

 

1.1        Agreement to Sell and Purchase.  At each Closing (as hereinafter
defined), the Sellers shall sell to each of the Purchasers, and each Purchaser
shall, severally and not jointly, purchase from the Sellers, the number of
Shares set forth opposite such Seller’s name on Exhibit A-1 and such Purchaser’s
name on Exhibit A-2 for an aggregate purchase price set forth opposite such
Purchaser’s name on Exhibit A-1 and Exhibit A-2 (the “Purchase Price”).

 

1.2        Placement Agent Fee.  The Purchasers acknowledge that the Sellers
intend to pay to Craig-Hallum Capital Group LLC, in its capacity as the
placement agent for the Offering (the “Placement Agent”), a fee in respect of
the sale of the Shares to any Purchaser.  The Sellers shall, severally and not
jointly, indemnify and hold harmless the Purchasers from and against all fees,
commissions, or other payments owing by the Sellers, respectively, to the
Placement Agent or any other persons from or acting on behalf of the Sellers
hereunder.

 

1.3        Closing; Closing Date.  

 

(a)        Initial Closing.  The completion of the initial sale and purchase of
the Shares (each, a “Closing”) shall be held at 9:00 a.m. (Central Time) as soon
as practicable following the satisfaction of the conditions set forth in Section
5 (the “Initial Closing Date”, for each closing, a “Closing Date” and the final
Closing, the “Final Closing Date”), at the offices of Faegre Baker Daniels LLP,
2200 Wells Fargo Center, 90 S. 7th Street, Minneapolis, MN 55402-3901 or at such
other time and place as the Company, Andrew Sealfon, and Purchasers may agree.  

 

(b)        Additional Closings.  Subsequent to the Initial Closing Date, the
Sellers (including additional Sellers not originally party to this Agreement)
 may sell, and the Purchasers (including additional Purchasers not originally
party to this Agreement) may complete additional sales and purchases of the
Shares, which shall be held at 9:00 a.m. (Central Time) as soon as practicable

 

Page 1

--------------------------------------------------------------------------------




following the satisfaction of the conditions set forth in Section 5, at the
offices of Faegre Baker Daniels LLP, 2200 Wells Fargo Center, 90 S. 7th Street,
Minneapolis, MN 55402-3901 or at such other time and place as the Company,
Andrew Sealfon, and Purchasers closing on such Closing Date may agree.  The
parties agree that the Company may unilaterally amend this Agreement to (a) add
the signatures pages of the additional Purchasers and Sellers and (b) update the
schedules to this Agreement to reflect the additional Closing.  The Final
Closing Date must occur on or before January 31, 2019.

 

1.4        Delivery of the Shares.  At each Closing, subject to the terms and
conditions hereof, the Sellers will deliver to each Purchaser a stock
certificate or certificates or book entry notation, in such denominations and
registered in such names as such Purchaser may designate by notice to the
Sellers, representing the Shares, dated as of the Closing Date (each a
“Certificate”), against payment of the purchase price therefor by cash in the
form of wire transfer, unless other means of payment shall have been agreed upon
by the Purchasers and Sellers.

 

2.          Representations and Warranties of the Company.  As used in this
Section 2, “to the Company’s knowledge” or “to the knowledge of the Company”
means the actual knowledge of the Company’s interim Chief Executive Officer
and/or Chief Financial Officer.  The Company hereby represents and warrants to
each Purchaser and the Placement Agent:  

 

2.1        Authorization.  All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement has been taken.  The Company has the requisite
corporate power to enter into this Agreement and carry out and perform its
obligations under the terms of this Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company and, upon due execution and
delivery by the Purchasers and the Sellers, this Agreement will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

 

2.2        No Conflict with Other Instruments.   The execution, delivery and
performance of this Agreement by the Company and the consummation of the actions
contemplated by this Agreement by the Company will not (A) result in any
violation of, be in conflict with, or constitute a default under, with or
without the passage of time or the giving of notice:  (i) any provision of the
Company’s or its subsidiaries’ Articles of Incorporation or Bylaws as in effect
on the date hereof or at the Closing; (ii) any provision of any judgment,
arbitration ruling, decree or order to which the Company or its subsidiaries are
a party or by which they are bound; (iii) any bond, debenture, note or other
evidence of indebtedness, or any lease, contract, mortgage, indenture, deed of
trust, loan agreement, joint venture or other agreement, instrument or
commitment to which the Company or any of its subsidiaries is a party or by
which they or their respective properties are bound; or (iv) any statute, rule,
law or governmental regulation applicable to the Company; or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the properties or assets of the Company or
any of its subsidiaries or any acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other agreement or instrument to which the Company or any of its subsidiaries
are a party or by which they are bound or to which any of the property or assets
of the Company or any of its subsidiaries is subject.  No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of this Agreement by the Company, other
than such as have been made or obtained and that remain in full force and
effect, and except for any filings required to be made under state securities
laws.

 

Page 2

--------------------------------------------------------------------------------




2.3        Articles of Incorporation; Bylaws.   The Company has made available
to the Purchasers true, correct, and complete copies of the Articles of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

 

2.4        Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York and has all requisite corporate power and authority to
carry on its business as now conducted.  The Company and each of its
subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its or
its subsidiaries’ business, financial condition, properties, operations,
prospects or assets or its ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).

 

2.5        SEC Filings.  The consolidated financial statements contained in each
report, registration statement and definitive proxy statement filed by the
Company with the Securities and Exchange Commission (the “SEC,” and the
documents, the “Company SEC Documents”):  (i) complied as to form in all
material respects with the published rules and regulations of the SEC applicable
thereto and were timely filed; (ii) the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading; (iii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iv) fairly present the consolidated
financial position of the Company and its subsidiaries as of the respective
dates thereof and the consolidated results of operations cash flows and the
changes in shareholders’ equity of the Company and its subsidiaries for the
periods covered thereby.  Except as set forth in the financial statements
included in the Company SEC Documents, neither the Company nor its subsidiaries
has any liabilities, contingent or otherwise, other than liabilities incurred in
the ordinary course of business subsequent to September 30, 2018, and
liabilities of the type not required under generally accepted accounting
principles to be reflected in such financial statements.  Such liabilities
incurred subsequent to September 30, 2018, are not, in the aggregate, material
to the financial condition or operating results of the Company and its
subsidiaries, taken as a whole.

 

2.6        Subsidiaries.  Except as set forth in the Company SEC Documents, the
Company does not presently own or control, directly or indirectly, and has no
stock or other interest as owner or principal in, any other corporation or
partnership, joint venture, association or other business venture or entity
(each a “subsidiary”).  Each subsidiary of the Company is duly incorporated or
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite power and
authority to carry on its business as now conducted.  Each subsidiary of the
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.  All of the outstanding capital stock or
other securities of each subsidiary of the Company is owned by the Company,
directly or indirectly, free and clear of any liens, claims, or encumbrances.  

 

2.7        Valid Issuance of the Shares.  The Shares are duly authorized and are
duly and validly issued, fully paid and nonassessable, free from all taxes,
liens, claims, encumbrances and charges with respect to the issue thereof
imposed by the Company; provided, however, that the Shares may be subject to
restrictions on transfer under state and/or federal securities laws or as
otherwise set forth herein.  

 

2.8        Offering.   Neither the Company, nor any person acting on its or
their behalf, nor, to its knowledge, any of its affiliates has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the

 

Page 3

--------------------------------------------------------------------------------




Securities Act of the sale of the Shares to the Purchasers.  Other than the
Company SEC Documents and documents furnished to the Placement Agent, the
Company has not distributed and will not distribute prior to the Closing Date
any offering material in connection with the offering and sale of the Shares.
 The Company has not taken any action to sell, offer for sale or solicit offers
to buy any securities of the Company which would bring the offer or sale of the
Shares within the provisions of Section 5 of the Securities Act, unless such
offer, issuance or sale was or shall be within the exemptions of Section 4 of
the Securities Act.

 

2.9        Litigation.  Except as set forth in the Company SEC Documents, there
is no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened (except related to pending litigation described
in the Company SEC Documents) against the Company or any of its subsidiaries
that (a) if adversely determined would reasonably be expected to adversely
affect the business, condition, prospects, capitalization, assets, liabilities,
operations or financial performance of the Company or its subsidiaries or (b)
would be required to be disclosed in the Company’s Annual Report on Form 10-K
under the requirements of Item 103 of Regulation S-K.  The foregoing includes,
without limitation, any action, suit, proceeding or investigation, pending or
threatened, that questions the validity of this Agreement or the right of the
Company to enter into such Agreement and perform its obligations hereunder.
 Neither the Company nor any of its subsidiaries is subject to any injunction,
judgment, decree or order of any court, regulatory body, arbitral panel,
administrative agency or other government body.

 

2.10      Governmental Consents.  No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the Company’s consummation of the
transactions contemplated by this Agreement.

 

2.11      No Brokers.  Except for any fees payable to the Placement Agent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.

 

2.12      No Material Changes.  Except as disclosed in the Company SEC
Documents, since September 30, 2018, there has been no material adverse change
in the assets, liabilities, business, properties, operations, financial
condition, or results of operations of the Company and its subsidiaries, taken
as a whole.  Since September 30, 2018, the Company has not declared or paid any
dividend or distribution or its capital stock.

 

2.13      Market Compliance.  The Company’s common stock is registered pursuant
to Section 12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
is listed on the OTCQX (the “Principal Market”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock (including the Shares) from the Principal Market.  

 

2.14      Disclosure Controls and Internal Controls.

 

(a)        Since the date of the most recent evaluation of such disclosure
controls and procedures, to the Company’s knowledge, there have been no changes
that have materially affected, or are reasonably likely to materially affect,
the Company’s or any of its subsidiary’s internal control over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(b)        To the knowledge of the Company, neither the board of directors nor
the audit committee has been informed, nor is any director of the Company aware,
of (1) any significant deficiencies in the design or operation of the Company’s
internal controls which could adversely affect the Company’s or any of its
subsidiaries’ ability to record, process, summarize and report financial data or
any material weakness in the Company’s or any of its subsidiaries’ internal
controls; or (2) any fraud,

 

Page 4

--------------------------------------------------------------------------------




whether or not material, that involves management or other employees of the
Company or any of its subsidiaries who have a significant role in the Company’s
or any of its subsidiaries’ internal controls.

 

2.15      No General Solicitation.  Neither the Company, nor any person acting
on its or their behalf, nor, to its knowledge, any of its affiliates, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Shares.  

 

2.16      Application of Takeover Protections; Rights Agreement.  The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Sellers’ sale of the Shares and any
Purchaser’s ownership of the Shares.  The Company has not adopted a shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

2.17      No Manipulation; Disclosure of Information.  The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.  The Company confirms that, to its
knowledge, with the exception of the proposed sale of the Shares as contemplated
herein (as to which the Company makes not representation), neither it nor any
other person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, non-public information.  The Company understands and confirms that the
Purchasers shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  All disclosures provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the exhibits to this Agreement, furnished by the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

2.18      Holding Period.  The Shares are securities of a class that has been
authorized and outstanding for at least 90 days prior to the date of this
Agreement, except for certain shares issued on or after September 30, 2018 as
compensation for service on the Company’s board of directors.

 

3.          Representations and Warranties of the Sellers. The Sellers hereby,
severally and not jointly, represent and warrant to each Purchaser, the
Placement Agent and the Company:

 

3.1        Delivery of the Shares.  Each Seller is the record and beneficial
owner of, and has, and on the Closing Date will have valid and marketable title
to the Shares free and clear of all security interests, claims, liens,
restrictions on transferability, legends, proxies, equities or other
encumbrances; and upon delivery of and payment for the Shares hereunder, the
Purchasers will acquire valid and marketable title thereto, free and clear of
any security interests, claims, liens, restrictions on transferability, legends,
proxies, equities or other encumbrances.  Each Seller is selling the Shares for
its own account and is not selling such Securities, directly or indirectly, for
the benefit of the Company or the Purchasers, and no part of the proceeds of
such sale received by such Seller will inure, either directly or indirectly, to
the benefit of the Company or the Purchasers.

 

3.2        Transfer Agent. Each Seller has full right, power and authority to
enter into a letter of transmittal with Continental Stock Transfer and Trust
(the “Transfer Agent”); each Seller has placed with the Transfer Agent, for
delivery under this Agreement, the certificates representing the Shares to be
sold by such Seller; such certificates represent validly issued, outstanding,
fully paid and nonassessable shares of Common Stock; and such certificates were
duly and properly endorsed in blank for transfer, or were

 

Page 5

--------------------------------------------------------------------------------




accompanied by all documents duly and properly executed that are necessary to
validate the transfer of title thereto, to the Purchasers, free of any legend,
restriction on transferability, proxy, lien or claim, whatsoever.

 

3.3        Authorization; No Conflicts; Authority. This Agreement has been duly
executed and delivered by each Seller and constitutes a valid and binding
agreement of such Seller, enforceable in accordance with its terms, except as
rights to indemnity hereunder or thereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or laws affecting the rights of creditors generally
and subject to general principles of equity.  The execution and delivery of this
Agreement, the performance of the terms hereof and the consummation of the
transactions herein contemplated will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any agreement or instrument to which such Seller is a party or by
which such Seller is bound, or (B) result in the violation of any law,
regulation, order or decree applicable to such Seller; no consent, approval,
authorization or order of, or filing with, any court or governmental agency or
body is required for the execution, delivery and performance of this Agreement
or for the consummation of the transactions contemplated hereby, including the
sale of the Shares being sold by such Seller except such as may be required
under the Securities Act or state securities laws or blue sky laws or the rules
of the Financial Industry Regulatory Authority, Inc. (“FINRA”).  

 

3.3        No Registration, Pre-Emptive, Co-Sale or Other Similar Rights. Each
Seller does not own any warrants, options, or similar rights to acquire and does
not have any right or arrangement to acquire, any capital stock, right,
warrants, options or other securities from the Company.

 

3.4        No Further Consents, etc.  Except for such consents, approvals, and
waivers as have been obtained by the Seller on or prior to the date of this
Agreement, no consent, approval, or waiver is required under any instrument or
agreement to which a Seller is a party or by which a Seller is bound or under
which a Seller is entitled to any right or benefit, in connection with the
offering, sale and or purchase by the Purchasers of any of the Shares which may
be sold by the Seller under this Agreement or the consummation by the Seller of
any of the other transactions contemplated hereby.

 

3.5        No FINRA Member Affiliation. No Seller, nor any of his affiliates
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with any member firm of FINRA or is a
person associated with a member (within the meaning of the FINRA By-Laws) of
FINRA.

 

3.6        OFAC.

 

(a)        The Seller is not an individual that is controlled by an individual
or entity that is:

 

(i)         the subject of any Sanctions, nor

 

(ii)        located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

(b)        The Seller will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other individual or entity:

 

(i)         to fund or facilitate any activities or business of or with any
individual or entity or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions; or

 

(ii)        in any other manner that will result in a violation of Sanctions by
any individual or entity (including any individual or entity participating in
the offering, whether as underwriter, advisor, investor or otherwise).

 

Page 6

--------------------------------------------------------------------------------




(c)        For the past five years, the Seller has not knowingly engaged in, and
is not now knowingly engaged in, any dealings or transactions with any
individual or entity, or in any country or territory, that at the time of the
dealing or transaction is or was the subject of Sanctions.

 

3.7        No Investment, Tax or Legal Advice.  Each Seller understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Seller in connection with the purchase and sale of the Shares
constitutes legal, tax or investment advice.  Each Seller has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its sale of Shares.

 

3.8        Financial Sophistication.  The Seller has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the sale of the Shares in connection with the transactions
contemplated in this Agreement.  Further, the Seller has had such opportunity to
obtain additional information and to ask questions of, and receive answers from,
the Company, concerning the terms and conditions of the investment and the
business and affairs of the Company, as the Seller considers necessary in order
to form an investment decision.

 

3.9        Offering.  Assuming the accuracy of the representations of the
Company and the Purchasers in Sections 2 and 4 of this Agreement, respectively,
on the date hereof, on the Closing Date, the offer and sale of the Shares, are
exempt from the registration and prospectus delivery requirements of the
Securities Act and have been or will be registered or qualified (or are or will
be exempt from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.  

 

3.10      General Solicitation .  The Seller, nor any of its affiliates, nor any
person acting on the Seller’s behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act)  in connection with the offer or sale of
the Shares, including in any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

3.11      Additional Acknowledgement.  Each Seller acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.  Each Seller acknowledges that the information and data
provided to the Seller in connection with the transaction contemplated hereby
has not been subjected to independent verification by the Placement Agent, and
that the Placement Agent has made no representation or warrant whatsoever with
respect to the accuracy or completeness of such information, data or other
related disclosure material.  

 

3.12      No “Bad Actor” Disqualification.  Each Seller has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To such Seller’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Seller; any predecessor or affiliate of the
Seller; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Seller; any beneficial owner
of 20% or more of the Seller’s outstanding voting equity securities, calculated
on the basis of voting power; any promoter (as defined in Rule 405 under the
Securities Act) connected with the Seller in any capacity at the time of the
sale of the Shares; and any person that has

 

Page 7

--------------------------------------------------------------------------------




been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 

3.13      Company Representations. To the knowledge of each Seller as of July
25, 2018, the representations and warranties of the Company contained in
Section 2 are true and correct in all material respects.  For the avoidance of
doubt, no Seller is providing any representation and warranty regarding the
Company SEC Documents following July 25, 2018.

 

3.14      Holding Period.  The Shares are securities of a class that has been
authorized and outstanding for at least 90 days prior to the date of this
Agreement, except for certain shares issued on or after September 30, 2018 as
compensation for service on the Company’s board of directors.

 

3.15      Non-Affiliate Status.  Brad Sealfon, Stuart Sealfon and Celia
Gelernter Sealfon, severally, each represent and warrant that such person is not
an affiliate of the Company within the meaning of Rule 144 promulgated under the
Exchange Act and has not been an affiliate of the Company in the three months
preceding the date hereof.

 

4.          Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company and the
Sellers as follows:

 

4.1        Legal Power.  The Purchaser has the requisite authority to enter into
this Agreement and to carry out and perform its obligations under the terms of
this Agreement.  All action on the Purchaser’s part required for the lawful
execution and delivery of this Agreement have been or will be effectively taken
prior to the Closing.

 

4.2        Due Execution.  This Agreement has been duly authorized, executed and
delivered by the Purchaser, and, upon due execution and delivery by the Company
and the Sellers, this Agreement will be a valid and binding agreement of the
Purchaser, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles.

 

4.3        Investment Representations.  In connection with the sale of the
Shares, the Purchaser, for itself and no other Purchaser, makes the following
representations:

 

(a)        Investment for Own Account.  The Purchaser is acquiring the Shares
its own account, not as nominee or agent, and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the Shares
for any minimum or specific term and reserves the right to dispose of the Shares
at any time in accordance with or pursuant to a registration statement or an
exemption from the registration requirements of the Securities Act .

 

(b)        Transfer Restrictions; Legends.  The Purchaser understands that (i)
the Shares have not been registered under the Securities Act; (ii) the Shares
are being offered and sold pursuant to an exemption from registration, based in
part upon the Company’s reliance upon the statements and representations made by
the Purchasers in this Agreement, and that the Shares must be held by the
Purchaser indefinitely, and that the Purchaser must, therefore, bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration; (iii) each Certificate representing the Shares will be endorsed
with the following legend until the earlier of (1) in the case of the Shares,
such date as the Shares, as the case may be, have been registered for resale by
the Purchaser or (2) the date the Shares, as the case may be, are eligible for
sale under Rule 144 under the Securities Act:

 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR

 

Page 8

--------------------------------------------------------------------------------




UNDER THE SECURITIES LAWS OF ANY STATES. THESE SHARES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(iv) the Company will instruct any transfer agent not to register the transfer
of the Shares (or any portion thereof) until the applicable date set forth in
clause (iii) above unless the conditions specified in the foregoing legends are
satisfied or, if the opinion of counsel referred to above is to the further
effect that such legend is not required in order to establish compliance with
any provisions of the Securities Act or this Agreement, or other satisfactory
assurances of such nature are given to the Company.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Purchaser may
transfer pledged or secured the Shares to the pledgees or secured parties.  Such
a pledge or transfer shall not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge.
 At the appropriate Purchaser’s expense, the Company will execute and deliver
such reasonable documentation as a pledgee or secured party of the Shares may
reasonably request in connection with a pledge or transfer of the Shares
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Shareholders
thereunder.

 

Certificates evidencing the Shares shall not contain any legend (including the
legend set forth in this Section): (i) following a sale of such Shares pursuant
to an effective registration statement (including the Registration Statement),
or (ii) following a sale of such Shares pursuant to Rule 144, or (iii) while
such Shares are eligible for sale under Rule 144, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC).  Following
such time as restrictive legends are not required to be placed on certificates
representing Shares, the Company will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Company's transfer
agent of a certificate representing Shares containing a restrictive legend,
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from all restrictive and other legends.  The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date of a registration statement covering the
Shares if required by the Company’s transfer agent to effect the removal of the
legend hereunder.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.  Certificates for Shares subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Company to the Purchasers by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company system.  “Trading Day” means a day that
trading of securities occurs on the New York Stock Exchange.

 

Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 4.3(b) is predicated

 

Page 9

--------------------------------------------------------------------------------




upon the Company’s reliance that the Purchaser will sell any Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

 

(c)        Financial Sophistication; Due Diligence.  The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement.  Such Purchaser has, in connection
with its decision to purchase the Shares, relied only upon the representations
and warranties contained herein and the information contained in the Company SEC
Documents.  Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision.

 

(d)        Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act.

 

(e)        Residency. The Purchaser is organized under the laws of the state set
forth beneath such Purchaser’s name on the signature page attached hereto, and
its principal place of operations is in the state set forth beneath such
Purchaser’s name on the signature page attached hereto.

 

(f)        General Solicitation .  The Purchaser is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over the television or radio or presented at any seminar or any other general
solicitation or general advertisement.  Prior to the time that the Purchaser was
first contacted by the Company or the Placement Agent such Purchaser had a
pre-existing and substantial relationship with the Company or the Placement
Agent.  

 

4.4        No Investment, Tax or Legal Advice.  Each Purchaser understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Shares constitutes legal, tax or investment advice.  Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.

 

4.5        Additional Acknowledgement.  Each Purchaser acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.  Each Purchaser acknowledges that the Placement Agent has
acted only as placement agent for each of the Sellers in connection with the
Offering of the Shares by the Sellers, that the information and data provided to
the Purchaser in connection with the transaction contemplated hereby has not
been subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material.  Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.

 

4.6        No Short Position.  As of the date hereof, and as of the applicable
Closing Date, each Purchaser acknowledges and agrees that it does not and will
not (between the date hereof and the applicable Closing Date) engage in any
short sale of the Company’s voting stock or any other type of hedging
transaction involving the Company’s securities (including, without limitation,
depositing shares of the Company’s securities with a brokerage firm where such
securities are made available by the broker to other customers of the firm for
purposes of hedging or short selling the Company’s securities).

 

5.          Conditions to Closing.

 

Page 10

--------------------------------------------------------------------------------




5.1        Conditions to Obligations of Purchasers at Closing.   Each
Purchaser’s obligation to purchase the Shares at a Closing is subject to the
fulfillment to that Purchaser’s reasonable satisfaction, on or prior to such
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:

 

(a)        Representations and Warranties of the Company True; Performance of
Obligations.  The representations and warranties made by the Company in Section
2 shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date and the Company
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.

 

(b)        Representations and Warranties of each Seller True; Performance of
Obligations.  The representations and warranties made by the Sellers in Section
3 shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date and the Sellers
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by Andrew Sealfon, to the effect of the foregoing,
shall be delivered to the Purchasers.

 

(c)        Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. Each of the Company and
Sellers shall have delivered (or caused to have been delivered) to each
Purchaser, the certificates required by this Agreement.  

 

(d)        Qualifications, Legal Investment.  All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale of
the Shares shall have been duly obtained and shall be effective on and as of the
Closing.  No stop order or other order enjoining the sale of the Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction.  At the time of the Closing, the sale and of the Shares shall be
legally permitted by all laws and regulations to which Purchasers, the Company
and the Sellers are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction will have been enacted, entered, promulgated
or endorsed by or in any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

(e)        Execution of Agreements.  The Company and the Sellers shall have
executed this Agreement and have delivered this Agreement to the Purchasers.  

 

(f)        Secretary’s Certificate.  The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to the
truth and accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate).

 

(g)        Trading and Listing.  Trading and listing of the Company’s common
stock on the Principal Market shall not have been suspended by the SEC or the
Principal Market.

 

(h)        Market Listing.  The Company will comply with all of the requirements
of the FINRA and the Principal Market with respect to the sale of the Shares.

 

(h)        Blue Sky.  The Sellers shall have obtained all necessary “blue sky”
law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Shares.

 

Page 11

--------------------------------------------------------------------------------




(i)        Material Adverse Change.  Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.

 

(j)        Lock-Up Agreements.  The Placement Agent shall have received all of
the Lock-Up Agreements (as defined below).

 

5.2        Conditions to Obligations of the Company.  The Company’s obligation
to process the sale of Shares at a Closing is subject to the fulfillment to the
Company’s reasonable satisfaction, on or prior to the Closing of the following
conditions, any of which may be waived by the Company:

 

(a)        Representations and Warranties of the Purchasers True.  The
representations and warranties made by the Purchasers in Section 4 shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.

 

(b)        Representations and Warranties of each Seller True.  The
representations and warranties made by the Sellers in Section 3 shall be true
and correct in all respects on the Closing Date with the same force and effect
as if they had been made on and as of said date and the Sellers shall have
performed and complied with all obligations and conditions herein required to be
performed or complied with by it on or prior to the Closing and a certificate
duly executed by Andrew Sealfon, to the effect of the foregoing, shall be
delivered to the Purchasers.

 

(c)        Performance of Obligations.  The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing.  The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the accounts designated by
the Sellers for such purpose.

 

(d)        Qualifications, Legal Investment.  All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale of
the Shares shall have been duly obtained and shall be effective on and as of the
Closing.  No stop order or other order enjoining the sale of the Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction.  At the time of the Closing, the sale of the Shares shall be
legally permitted by all laws and regulations to which the Purchasers and the
Company are subject.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(e)        Execution of Agreements.  The Purchasers and the Sellers shall have
executed this Agreement and delivered this Agreement to each other and each of
Andrew Sealfon and Paul Mark Baker shall have executed and delivered to the
Company that certain Agreement Regarding Stock Sale of even date herewith.

 

5.3        Conditions to Obligations of the Sellers.  The Sellers’ obligation to
issue and sell the Shares at a Closing is subject to the fulfillment to the
Sellers’ reasonable satisfaction, on or prior to the Closing of the following
conditions, any of which may be waived by the Sellers:

 

(a)        Representations and Warranties of the Purchasers True.  The
representations and warranties made by the Purchasers in Section 4 shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.

 

(b)        Performance of Obligations.  The Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by them on or before the Closing.  The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Sellers for such purpose.

 

Page 12

--------------------------------------------------------------------------------




(c)        Qualifications, Legal Investment.  All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale of
the Shares shall have been duly obtained and shall be effective on and as of the
Closing.  No stop order or other order enjoining the sale of the Shares shall
have been issued and no proceedings for such purpose shall be pending or, to the
knowledge of the Company, threatened by the SEC, or any commissioner of
corporations or similar officer of any state having jurisdiction over this
transaction.  At the time of the Closing, the sale of the Shares shall be
legally permitted by all laws and regulations to which the Purchasers and the
Company are subject.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

(d)        Execution of Agreements.  The Purchasers and the Company shall have
executed this Agreement and delivered this Agreement to the Company and the
Company shall have executed and delivered to each of Andrew Sealfon and Paul
Mark Baker that certain Agreement Regarding Stock Sale of even date herewith.

 

6.          Additional Covenants.

 

6.1        Reporting Status.  With a view to making available to the Purchasers
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Shares to the public without registration, the Company agrees to use
its reasonable efforts to file with the SEC, in a timely manner all reports and
other documents required of the Company under the Exchange Act.  The Company
will otherwise take such further action as a Purchaser may reasonably request,
all to the extent required from time to time to enable such Purchaser to sell
the Shares without registration under the Securities Act or any successor rule
or regulation adopted by the SEC.

 

6.2        Listing.  So long as a Purchaser owns any of the Shares, the Company
will use its reasonable efforts to maintain the automated quotation of its
Common Stock, including the Shares, on the Principal Market or an alternative
listing on the Nasdaq National Market, the American Stock Exchange or the New
York Stock Exchange and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of FINRA and
such exchanges, if applicable.

 

6.3        Confidential Information.  Each Purchaser covenants that it will
maintain in confidence the receipt and content of any Suspension Notice (as
defined herein) under Section 7.2 until such information (a) becomes generally
publicly available other than through a violation of this provision by the
Purchaser or its agents or (b) is required to be disclosed in legal proceedings
(such as by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority or similar
process); provided, however, that before making any disclosure in reliance on
this Section 6.3(b), the Purchaser will give the Company at least 15 days prior
written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and the Purchaser will furnish only that
portion of the non-public information which is legally required and will
exercise its best efforts to ensure that confidential treatment will be accorded
any non-public information so furnished; provided, further, that notwithstanding
each Purchaser’s agreement to keep such information confidential, each Purchaser
makes no such acknowledgement that any such information is material, non-public
information.

 

6.4         Non-Public Information.  The Company and the Sellers covenants and
agrees that neither it nor any other person acting on its respective behalf will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

 

Page 13

--------------------------------------------------------------------------------




6.5        Restrictions on Future Transactions.   The Company and the Sellers
will not, from the date of this Agreement through the date that is the later of
(a) 45 days after the date the Registration Statement (as defined below) becomes
effective (the “ Lock-Up Period”) or (b) 90 days after the Final Closing Date,
(i) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock  or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, except (1)
pursuant to this Agreement, (2) pursuant to Company employee stock option or
equity plans as existing on the date of this Agreement and filed as an exhibit
to or incorporated by reference in the Company SEC Documents, (3) pursuant to
Company acquisitions of businesses or assets in transactions approved by the
Company’s Board of Directors that are not for the primary purpose of raising
capital, (4) upon the exercise of warrants or the conversion or exchange of
convertible or exchangeable securities outstanding as of the date of this
Agreement and filed as an exhibit to or incorporated by reference in or
described or referenced in the Company SEC Documents in accordance with the
terms of such securities as of the date hereof or (5) as Company compensation to
non-employee directors consistent with past practice.  The Company agrees not to
accelerate the vesting of any option or warrant or the lapse of any repurchase
right prior to the expiration of the Lock-Up Period.  Except to the extent
necessary to comply with the Company’s obligations hereunder and the
registration rights set forth in the SEC Documents, the Company will not file
any registration statement during the Lock-up Period.  The Company and the
Sellers have caused to be delivered to the Placement Agent prior to the date of
this Agreement a letter, in the form of Exhibit C hereto (the “Lock-Up
Agreement”), from each of the Company’s directors and officers, other than Dr.
Fred Ma, and the Sellers.  The Company will enforce the terms of each Lock-Up
Agreement and issue stop-transfer instructions to the transfer agent for the
Common Stock with respect to any transaction or contemplated transaction that
would constitute a breach of or default under the applicable Lock-Up Agreement.
  In addition, from the Final Closing Date of the Offering until 90 days
following the effectiveness of the Registration Statement (as defined below),
the Company will not issue or agree to issue any (i) Common Stock at an
effective per share price less than the Exercise Price or (ii) any securities of
the Company or any of its subsidiaries that would entitle the holder thereof to
acquire at any time shares of Common Stock, including without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time directly or indirectly convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock, entitling any
person or entity to acquire shares of Common Stock at an effective price per
share less than the Exercise Price.

 

6.6        Restriction on Variable Rate Transactions.  From the date hereof
until the one-year anniversary of the Final Closing Date, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its subsidiaries of Common Stock or any outstanding
convertible instruments, options or warrants or similar securities (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into any agreement, including, but
not limited to, an agreement for an equity line of credit or “at-the-market”
offering, whereby the Company may issue securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights and
excluding

 

Page 14

--------------------------------------------------------------------------------




any agreement by the Company to issue shares of its Common Stock as
consideration in an acquisition, merger or similar business combination
transaction).  For the avoidance of doubt, the issuance of a security which is
subject to customary anti-dilution protections, including where the conversion,
exercise or exchange price is subject to adjustment as a result of stock splits,
reverse stock splits and other similar recapitalization or reclassification
events, shall not be deemed to be a “Variable Rate Transaction.” Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages.

 

6.7        Equal Treatment of Purchasers.  No consideration (including any
modification of this Agreement and any other documents or agreements executed in
connection with the transaction contemplated hereunder) shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Agreement unless the same consideration is also offered to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise.

 

6.8        Covenants of Sellers.  Each Seller covenants and agrees with the
Company and the Purchasers as follows:

 

(a)        Payment of Expenses.  Each Seller will pay its own legal fees and
taxes, if any, on the transfer and sale, respectively, of the Shares being sold
by such Seller hereunder.

 

(b)        Transfer Agent.  The Shares to be sold by the Seller, represented by
the certificates on deposit with the Transfer Agent, are subject to the interest
of the Purchasers; and the obligations of the Sellers hereunder shall not be
terminated, except as provided in this Agreement, by any act of such Seller, by
operation of law, whether by the liquidation, dissolution or merger of the
Seller (if an entity), by the death or incapacity of the Seller, or by the
occurrence of any other event.  If a Seller should liquidate, dissolve or be a
party to a merger or if any other such event should occur before the delivery of
the Shares hereunder, certificates for the Shares deposited with Faegre Baker
Daniels LLP shall be delivered by Faegre Baker Daniels LLP in accordance with
the terms and conditions of this Agreement as if such liquidation, dissolution,
merger or other event had not occurred, whether or not the Transfer Agent shall
have received notice thereof.

 

(c)        No Market Stabilization or Manipulation. No Seller has taken and will
not take, directly or indirectly, any action designed to or which must
reasonably be expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares.

 

(d)        Form W-9.  Each Seller shall deliver to the Company, prior to or
promptly following the applicable Closing Date, a properly completed and
executed United States Treasury Department Form W-9 (or other applicable form or
statement specified by Treasury Department regulations in lieu thereof).

 

(e)        Additional Shares.  Each Seller commits to sell any additional shares
of the Company’s Common Stock acquired by such Seller following the date of this
Agreement and prior to January 31, 2019 to the Purchasers in accordance with the
terms and conditions of this Agreement, with the allocation of such shares among
Purchasers as may be agreed by such Purchasers, and any such acquired shares
shall be deemed “Shares” subject to additional Closings as set forth in Section
1.3 of this Agreement.

 

7.          Registration Rights.

 

7.1        Registration Procedures and Expenses.

 

(a)        The Company shall prepare and file with the SEC, as promptly as
reasonably practicable following the Final Closing, but in no event later than
45 days following the Final Closing, a

 

Page 15

--------------------------------------------------------------------------------




registration statement on Form S-3 (or any successor to Form S-3) or, if the
Company is not eligible to use Form S-3, on Form S-1 (or any successor to Form
S-1) covering the resale of the Registrable Securities (as defined below) (the
“Registration Statement”) and as soon as reasonably practicable thereafter but
in no event later than 105 days following the filing of the Registration
Statement (165 days in the event of a review of the Registration Statement by
the SEC), to effect such registration and any related qualification or
compliance with respect to all Registrable Securities held by the Purchasers.
 For purposes of this Agreement, the term “Registrable Securities” shall mean
(i) the Shares; and (ii) any Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, any Shares.  If the Registration Statement has not been
declared effective by the SEC on or before the date that is 105 days after the
filing date of the Registration Statement, or 165 days after the filing date of
the Registration Statement in the event of a review of the Registration
Statement by the SEC (the “Required Effective Date”), the Company shall, on the
business day immediately following the Required Effective Date and each 30th day
thereafter, make a payment to the Purchasers as liquidated damages for such
delay (together, the “Late Registration Payments”) equal to 1% of the Purchase
Price paid for the Shares then owned by the Purchasers until the Registration
Statement is declared effective by the SEC.  Late Registration Payments will be
prorated on a daily basis during each 30 day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30 day period following the Required Effective Date or
(ii) the effective date of the Registration Statement.   If the Company fails to
pay any liquidated damages pursuant to this section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 12%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchasers, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full.  The total amount of Late Registration Payments payable by the Company
pursuant to this Section shall be capped at the aggregate Purchase Price paid by
the Sellers under this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company’s obligation to pay Late Registration Payments
that have not yet been incurred pursuant to this Section to any Purchaser shall
cease at such time as such Purchaser may resell or otherwise dispose of all of
such Purchaser’s Shares in a single transaction by such Purchaser pursuant to
Rule 144.  Liquidated damages pursuant to Section 7.1(a) shall be the exclusive
monetary remedy of the Purchasers in the event that the Company fails to satisfy
its obligation to file or have a Registration Statement declared effective by
the SEC pursuant to the terms of this Agreement; provided, that the Company is
using commercially reasonable efforts to satisfy its obligation to file or have
a Registration Statement declared effective by the SEC pursuant to the terms of
this Agreement.  “Business day” means any day except Saturday, Sunday and any
day that is a federal legal holiday in the United States.

 

(b)        The Company shall use its best efforts to:

 

(i)        prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary or advisable to keep the Registration Statement current and effective
for the Shares held by a Purchaser for a period ending on the earlier of (i) the
second anniversary of the Final Closing Date, (ii) the date on which all Shares
may be sold pursuant to Rule 144 under the Securities Act or any successor rule
(“Rule 144”) or (iii) such time as all Shares have been sold pursuant to a
registration statement or Rule 144.  At such time the Company is no longer
required to keep the Registration Statement current and effective for the Shares
held by a Purchaser (the “Registration Statement Termination Date”), that
Purchaser will no longer accrue any additional liquidated damages payments
pursuant to Sections 7.1(a) or 7.2(c); however, the Company shall still be
obligated to make all payments under Sections 7.1(a) or 7.2(c) that were not
made prior to the Registration Statement Termination Date for that Purchaser.
 The Company shall notify each Purchaser promptly upon the Registration
Statement and each post-effective amendment thereto, being declared effective by
the SEC and advise each Purchaser that the form of Prospectus contained in the
Registration Statement or post-effective amendment thereto, as the case may be,
at the time of

 

Page 16

--------------------------------------------------------------------------------




effectiveness meets the requirements of Section 10(a) of the Securities Act or
that it intends to file a Prospectus pursuant to Rule 424(b) under the
Securities Act that meets the requirements of Section 10(a) of the Securities
Act;

 

(ii)        furnish to the Purchaser with respect to the Shares registered under
the Registration Statement such number of copies of the Registration Statement
and the Prospectus (including supplemental prospectuses) filed with the SEC in
conformance with the requirements of the Securities Act and other such documents
as the Purchaser may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Shares by the Purchaser;

 

(iii)        make any necessary blue sky filings in such jurisdictions as shall
be reasonably requested by the Purchasers; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(iv)        pay the registration expenses incurred by the Company and the
Purchasers in complying with Section 7, including, all registration and filing
fees, FINRA fees, exchange listing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding attorneys’ fees of any Purchaser and any and all underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities by the Purchasers);

 

(v)        advise the Purchasers, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and

 

(vi)        with a view to making available to the Purchaser the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Purchaser to sell Shares to the public without registration, the Company
covenants and agrees to use its commercially reasonable best efforts to:  (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the Shares
qualify to be resold immediately pursuant to Rule 144 or any other rule of
similar effect or (B) such date as all of the Shares shall have been resold
pursuant to Rule 144 (and may be further resold without restriction); (ii) file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and under the Exchange Act; and (iii) furnish
to the Purchaser upon request, as long as the Purchaser owns any Shares, (A) a
written statement by the Company as to whether it has complied with the
reporting requirements of the Securities Act and the Exchange Act, (B) a copy of
the Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, and (C) such other information as may be reasonably requested in order to
avail the Purchaser of any rule or regulation of the SEC that permits the
selling of any such Shares without registration.

 

The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

7.2        Transfer of Shares After Registration; Suspension.  

 

(a)        Except in the event that Section 7.2(b) applies, the Company shall:
(i) if deemed necessary or advisable by the Company, prepare and file from time
to time with the SEC a post-effective amendment to the Registration Statement or
a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a

 

Page 17

--------------------------------------------------------------------------------




material fact required to be stated therein or necessary to make the statements
therein not misleading, and so that, as thereafter delivered to purchasers of
the Shares being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (ii) provide the
Purchasers copies of any documents filed pursuant to Section 7.2(a)(i); and
(iii) upon request, inform each Purchaser who so requests that the Company has
complied with its obligations in Section 7.2(b)(i) (or that, if the Company has
filed a post-effective amendment to the Registration Statement which has not yet
been declared effective, the Company will notify the Purchaser to that effect,
will use its commercially reasonable best efforts to secure the effectiveness of
such post-effective amendment as promptly as possible and will promptly notify
the Purchaser pursuant to Section 7.2(b)(i) when the amendment has become
effective).

 

(b)        Subject to Section 7.2(c), in the event: (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose; or (iv) of
any event or circumstance which necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Purchasers (the “Suspension Notice”) to the effect of the foregoing and,
upon receipt of such Suspension Notice, the Purchasers will refrain from selling
any Shares pursuant to the Registration Statement (a “Suspension”) until the
Purchasers are advised in writing by the Company that the current Prospectus may
be used, and have received copies from the Company of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus.  In the event of any Suspension, the Company will use
its reasonable best efforts to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable after delivery of a Suspension
Notice to the Purchasers.  In addition to and without limiting any other
remedies (including, without limitation, at law or at equity) available to the
Company and the Purchaser, the Company and the Purchasers shall be entitled to
specific performance in the event that the other party fails to comply with the
provisions of this Section 7.2(b).

 

(c)        Notwithstanding the foregoing paragraphs of this Section 7.2, the
Company shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 30 days individually, (ii) Suspensions covering no
more than 45 days, in the aggregate, shall occur during any twelve month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that there
occurs a Suspension (or part thereof) that does not constitute a Qualifying
Suspension, the Company shall pay to the Purchaser, on the 30th day following
the first day of such Suspension (or the first day of such part), and on each
30th day thereafter, an amount equal to 1% of the Purchase Price paid for the
Shares purchased by the Purchaser and not previously sold by the Purchaser with
such payments to be prorated on a daily basis during each 30 day period and will
be paid to the Purchaser by wire transfer or check within five business days
after the end of each 30 day period following.

 

Page 18

--------------------------------------------------------------------------------




(d)        If a Suspension is not then in effect, the Purchasers may sell Shares
under the Registration Statement, provided that they comply with any applicable
prospectus delivery requirements.  Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to a Purchaser
and to any other parties reasonably requiring such Prospectuses.

 

(e)        The Company agrees that it shall, immediately prior to the
Registration Statement being declared effective, deliver to its transfer agent
an opinion letter of counsel, opining that at any time the Registration
Statement is effective, the transfer agent may issue, in connection with the
sale of the Shares, certificates representing such Shares without restrictive
legend, provided the Shares are to be sold pursuant to the prospectus contained
in the Registration Statement.  Upon receipt of such opinion, the Company shall
cause the transfer agent to confirm, for the benefit of the Purchasers, that no
further opinion of counsel is required at the time of transfer in order to issue
such Shares without restrictive legend.

 

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Shares from the Purchasers, if no
Suspension is in effect at the time of sale, and (a) the sale of such Shares is
registered under the Registration Statement (including registration pursuant to
Rule 415 under the Securities Act); (b) the holder has provided the Company with
an opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Shares may be made without registration under the Securities Act; or (c)
such Shares are sold in compliance with Rule 144 under the Securities Act.  In
addition, the Company shall remove the restrictive legend from any Shares held
by the Purchasers following the expiration of the holding period required by
Rule 144 under the Securities Act (or any successor rule).

 

7.3        Indemnification.  For the purpose of this Section 7.3:

 

(a)        the term “Selling Shareholder” means a Purchaser, its executive
officers and directors and each person, if any, who controls that Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act;

 

(b)        the term “Registration Statement” as used in this Section 7.3
includes any final Prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement (or deemed to be a part thereof) referred to in Section 7.1; and

 

(c)        the term “untrue statement” means any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)        The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement or the failure of such Selling

 

Page 19

--------------------------------------------------------------------------------




Shareholder to comply with its covenants and agreements contained herein or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Shareholder prior to the pertinent
sale or sales by the Selling Shareholder.

 

(e)        Each Seller, severally (as to itself) and not jointly, agrees to
indemnify and hold harmless each Selling Shareholder from and against any
losses, claims, damages or liabilities to which such Selling Shareholder may
become subject (under the Securities Act or otherwise) insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon any inaccuracy in the representations and
warranties of the Seller contained in this Agreement or the failure of the
Seller to perform its obligations hereunder, and the Seller will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim.

 

(f)        Each Purchaser severally (as to itself), and not jointly, agrees to
indemnify and hold harmless the Company (and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, each officer
of the Company who signs the Registration Statement and each director of the
Company) from and against any losses, claims, damages or liabilities to which
the Company (or any such officer, director or controlling person) may become
subject (under the Securities Act or otherwise), insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, (i) any failure by that Purchaser to comply with the
covenants and agreements contained herein or (ii) any untrue statement of a
material fact contained in the Registration Statement if, and only if, such
untrue statement was made in reliance upon and in conformity with written
information furnished by or on behalf of that Purchaser specifically for use in
preparation of the Registration Statement, and that Purchaser will reimburse the
Company (or such officer, director or controlling person, as the case may be),
for any reasonable legal expense or other reasonable actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim.  The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Purchaser from the sale of the Shares pursuant to the Registration Statement.

 

(g)        Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 7.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
 Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person.  After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate

 

Page 20

--------------------------------------------------------------------------------




counsel (together with appropriate local counsel) for all indemnified parties.
 In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld.  No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

 

(h)        If the indemnification provided for in this Section 7.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement.  The
Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (g) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take into account the
equitable considerations referred to above in this subsection (g).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (g) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
(g), no Purchasers shall be required to contribute any amount in excess of the
amount by which the net amount received by that Purchaser from the sale of the
Shares to which such loss relates exceeds the amount of any damages which that
Purchaser has otherwise been required to pay to the Company by reason of such
untrue statement.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Purchasers’ obligations in this subsection to contribute
are several in proportion to their sales of Shares to which such loss relates
and not joint.

 

(i)        The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 7.3, and are fully informed regarding said
provisions.  They further acknowledge that the provisions of this Section 7.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.

 

(j)        The obligations of the Company and of the Purchasers under this
Section 7.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement for a period of two years from the effective date
of the Registration Statement.  No indemnifying party, in the defense of any
such claim or litigation, shall, except with the consent of each indemnified
party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.

 

Page 21

--------------------------------------------------------------------------------




7.4        Termination of Conditions and Obligations.  The conditions precedent
imposed by Section 4 or this Section 7 upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares when such
Shares shall have been effectively registered under the Securities Act and sold
or otherwise disposed of in accordance with the intended method of disposition
set forth in the Registration Statement covering such Shares or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.  The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from Purchaser.

 

7.5        Information Available.  So long as the Registration Statement is
effective covering the resale of Shares owned by a Purchaser, the Company will
furnish (or, to the extent such information is available electronically through
the Company’s filings with the SEC, the Company will make available via the
SEC’s EDGAR system or any successor thereto) to each Purchaser:

 

(a)        as soon as practicable after it is available, one copy of (i) its
Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

 

(b)        upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 7.5 as filed with the SEC
and all other information that is made available to shareholders; and

 

(c)        upon the reasonable request of the Purchaser, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of a Purchaser, will
meet with each Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Shares and will otherwise reasonably cooperate with the Purchasers conducting an
investigation for the purpose of reducing or eliminating the Purchasers’
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with a Purchaser until and unless that Purchaser shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.

 

7.6        Public Statements; Limitation on Information.  The Company agrees to
disclose on a Current Report on Form 8-K the existence of the Offering and the
material terms, thereof, including pricing, within one business day after it
specifies the Initial Closing Date in accordance with Section 1.3.  Such Current
Report on Form 8-K shall include a form of this Agreement (and all exhibits and
schedules thereto) as an exhibit thereto.  The Company will not issue any public
statement, press release or any other public disclosure listing a Purchaser as
one of the purchasers of the Shares without that Purchaser’s prior written
consent, except as may be required by applicable law or rules of any exchange on
which the Company’s securities are listed.  The Company shall not provide, and
shall cause each of its subsidiaries and the respective officers, directors,
employees and agents of the Company and each of its subsidiaries not to provide,
the Purchasers with any material nonpublic information regarding the Company or
any subsidiary from and after the date the Company files, or is required by this
Section to file, the Current Report on Form 8-K with the SEC without the prior
express written consent of the Purchaser.

 

7.7        Limits on Additional Issuances.  The Company will not, for a period
of six months following the Final Closing Date offer for sale or sell any
securities unless, in the opinion of the Company’s counsel, such offer or sale
does not jeopardize the availability of exemptions from the registration and
qualification requirements under applicable securities laws with respect to the
Offering.  Except for the issuance of stock options under the Company’s stock
option plans, the issuance of common

 

Page 22

--------------------------------------------------------------------------------




stock upon exercise of outstanding options and warrants, the issuance of common
stock purchase warrants, and the offering contemplated hereby, the Company has
not engaged in any offering of equity securities during the six months prior to
the date of this Agreement.  The foregoing provisions shall not prevent the
Company from filing a “shelf” registration statement pursuant to Rule 415 under
the Securities Act, but the foregoing provisions shall apply to any sale of
securities thereunder.

 

7.8        State Securities Filings.  The Sellers will file with promptly and
timely file all documents and pay all filing fees required by any states’
securities laws in connection with the sale of Securities.

 

7.9        Assignment of Registration Rights.  The rights to cause the Company
to register Registrable Securities pursuant to this Section 7 may be assigned by
a Purchaser to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of the Shares originally issued or issuable to such
Purchaser pursuant to this Agreement (or any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, any such Shares), or to any affiliate of a Purchaser that
acquires any Registrable Securities; provided (i) such transferor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company after such assignment, (ii) the
Company is furnished with written notice of (x) the name and address of such
transferee or assignee and (y) the Registrable Securities with respect to which
such registration rights are being transferred or assigned, (iii) following such
transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (iv) such transferee agrees in writing to be bound, with
respect to the Shares, by the provisions hereof that apply to the Purchasers and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.  Any such
permitted assignee shall have all the rights of such Purchaser under this
Section 7 with respect to the Registrable Securities transferred.

 

7.10      Selling Shareholder Questionnaire.  Each Purchaser and its permitted
assignee agrees to furnish to the Company a completed questionnaire in the form
attached to this Agreement asExhibit B (a “Selling Shareholder Questionnaire”).
 The Company shall not be required to include the Registrable Securities of a
Purchaser in a Registration Statement and shall not be required to pay any
liquidated or other damages hereunder to any such Purchaser who fails to furnish
to the Company a fully completed Selling Shareholder Questionnaire at least
three business days prior to the filing of the Registration Statement.

 

8.          Miscellaneous.

 

8.1        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

 

8.2        Successors and Assigns.  Subject to the requirements of Section 7.9,
this Agreement shall inure to the benefit of, and be binding upon, the permitted
successors and assigns of each of the parties hereto.

 

8.3        Entire Agreement.  This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

Page 23

--------------------------------------------------------------------------------




8.4        Severability.  In the event any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

8.5        Amendment and Waiver.  Except as otherwise provided herein, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company, Andrew Sealfon and each
Purchaser.  Any amendment or waiver effected in accordance with this Section 8.5
shall be binding upon any holder of any Securities purchased under this
Agreement (including securities into which such Securities have been converted),
each future holder of all such securities, and the Company.

 

8.6        Fees and Expenses.  Except as otherwise set forth herein, the
Company, the Sellers and the Purchasers shall bear their own expenses and legal
fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby.  Each party hereby agrees to indemnify and to
hold harmless of and from any liability the other party for any commission or
compensation in the nature of a finder’s fee to any broker or other person or
firm (and the costs and expenses of defending against such liability or asserted
liability) for which such indemnifying party or any of its employees or
representatives are responsible.

 

8.7        Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the business day received, (ii) if
delivered by nationally recognized overnight carrier, one business day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
addressed as follows, or to such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

if to the Company, to:

 

Repro Med Systems, Inc.

24 Carpenter Road

Chester, NY 10918

Attn:  Chairman of the Board
Telephone No.: 800-624-9600

Facsimile No.: 845-469-5518

E-mail: dgoldberger@rmsmedpro.com

 

with a copy (which shall not constitute notice) to:

 

Royer Cooper Cohen Braunfeld LLC

Suite 400

Conshohocken, PA 19428

Attn: Heather R. Badami, Esquire

Telephone No.: (484) 362-2632

Facsimile No.: (484) 362-2630

E-mail: hbadami@rccblaw.com

 

if to a Seller, at its address on the signature page to this Agreement,

 

Page 24

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:

 

Dickinson Wright PLLC

1825 Eye Street, N.W., Suite 900

Washington, DC 20006

Attn: Michael de Leon Hawthorne, Esquire

 

Telephone No.: 202-466-5969

Facsimile No.:  844-670-6009

E-mail: mhawthorne@dickinsonwright.com

*Dickinson Wright PLLC only represents Andrew I. Sealfon.

 

if to the Purchaser or other Seller, at its address on the signature page to
this Agreement.

 

8.8        Survival of Representations, Warranties and Agreements.
 Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company, the Sellers and the Purchaser herein shall survive the execution
of this Agreement, the delivery to the Purchaser of the Shares being purchased
and the payment therefor, and a party’s reliance on such representations and
warranties shall not be affected by any investigation made by such party or any
information developed thereby.

 

8.9        Counterparts.  This Agreement may be executed by facsimile signature
and in any number of counterparts, each of which shall be deemed an original,
but all of which together shall constitute one instrument.

 

8.10      Independent Nature of Obligations and Rights.  The obligations of each
Purchaser under this Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement.
 Nothing contained herein, and no action taken by any Purchaser pursuant hereto,
shall be deemed to constitute the Purchasers or the Sellers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers or the Sellers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement.  Each Purchaser and Seller confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Purchaser and Seller shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser or Seller to be joined as an additional party
in any proceeding for such purpose.

 

8.11      Big Boy Provisions.

 

(a)        The Purchasers are experienced, sophisticated and knowledgeable in
trading in securities of the type represented by the Shares and each Purchaser
understands that such Purchaser may be at a disadvantage on account of the
disparity of information as between such Purchaser and the Sellers and the
Company.

 

(b)        Each Purchasers acknowledges and agrees that: (i) it is aware that
the Placement Agent has performed very limited due diligence regarding the
Company; (ii) it has relied solely on publicly available information in
connection with the transactions contemplated hereby and it has reviewed the
Company SEC Documents (including all exhibits and schedules thereto) and other
publicly available information regarding the Company; (iii) it has, or has
access to, such information as it deems appropriate under the circumstances
(including the opportunity to ask questions of and receive answers from the
Company’s representatives) concerning, among other things, the Company’s
business and financial condition, properties, management and prospects to make
an informed decision regarding

 

Page 25

--------------------------------------------------------------------------------




purchasing the Shares, and (iv) the Sellers, the Company and the Placement Agent
have and may obtain information that is not publicly available and that may be
material to a decision to enter into the transactions contemplated hereby
(“Non-Public Information”) with respect to the Shares or the Company in respect
thereof and such Non-Public Information need not be provided to the Purchasers.
 Each Purchaser is nonetheless prepared to consummate the purchase of the Shares
based on its own analysis.  Each Purchaser acknowledges that neither the
Placement Agent, nor the Sellers, have given it any investment advice or opinion
on whether the purchase of the Shares is prudent, nor is such advice or opinion
necessary or desired.

 

(c)        Each Purchaser expressly waives and releases the Placement Agent and
its members, principals, employees, agents, counsel and other affiliates (“PA
Representatives”) from any and all liabilities arising from, and agrees that
agrees that the Placement Agent and the PA Representatives shall have no
liability to the Purchasers due to, the Purchaser’s inability to review such
Non-Public Information and otherwise in respect of the transactions contemplated
by this Agreement, and agrees to make no claim against the Placement Agent or
any PA Representatives in respect of the transactions contemplated by this
Agreement, including the purchase of the Shares.  In connection with the
issuance of the Shares, each Purchaser agrees that the Placement Agent and the
PA Representatives have not acted as a financial advisor or fiduciary with
respect to such Purchaser.

 

(d)        The parties to this Agreement, as well as the Placement Agent and the
PA Representatives, are relying on this letter in engaging in the transactions
contemplated by this Agreement, and would not engage in the transactions
contemplated by this Agreement in the absence of this Section.  The Placement
Agent and the PA Representatives are third party beneficiaries of this Section
8.11.  

 

 

[The Remainder of this Page is Blank]

 

 

Page 26

--------------------------------------------------------------------------------




In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

 

REPRO MED SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

--------------------------------------------------------------------------------




In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

 

 

 

Andrew I. Sealfon

 

 

 

 

 

 

 

Other Sellers:

 

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

E-mail:

 

 

Fax:

 

 

Tel:

 

 

 

 

Signature Page

--------------------------------------------------------------------------------




In witness whereof, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

 

 

 

Name of Investor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Investment Amount:

 

 

Tax Identification No.:

 

 

State of Organization:

 

 

State of Principal Place of Operations:

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

Delivery Instructions (if different from above):

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

Signature Page

--------------------------------------------------------------------------------







EXHIBIT A-1




SCHEDULE OF SELLERS







EXHIBIT A-2




SCHEDULE OF PURCHASERS







Page A-1

--------------------------------------------------------------------------------







EXHIBIT B




SELLING SHAREHOLDER QUESTIONNAIRE




REPRO MED SYSTEMS, INC.




Questionnaire for Selling Shareholder




This questionnaire is necessary to obtain information to be used by Repro Med
Systems, Inc. (the “Company”) to complete a Registration Statement (the
“Registration Statement”) covering the resale of certain shares of Company
Common Stock currently outstanding.  Please complete and return this
questionnaire to Royer Cooper Cohen Braunfeld LLC, the Company’s legal counsel,
to the attention of Heather R. Badami, either by mail to Suite 400,
Conshohocken, PA 19428, or by fax to (484) 362-2630 or by email to
hbadami@rccblaw.com.  Please return the questionnaire by December 21, 2018 or
sooner, if possible.  Call Heather Badami at (484) 362-2630 with questions.




FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.




Please answer all questions.  If the answer to any question is “None” or “Not
Applicable,” please so state.




If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.




1.

Please correct your name and/or address if not correct below

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 







*See Appendix A for definitions

Page B-1




--------------------------------------------------------------------------------




2.

Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock.  Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list options and
warrants.  See Question #3).

 

 

 

 

 

 

 

3.

Please list any outstanding options and warrants to purchase Company Common
Stock that you beneficially own*, including (i) the number of shares of Company
Common Stock to be issued upon the exercise of such option or warrant, (ii) the
date such option or warrant is exercisable, (iii) the expiration date and (iv)
the exercise price per share of EACH such option and warrant.




Number of Shares Covered by Option or Warrant

Date Exercisable

Exercise Price

Expiration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Please list the number of shares of Common Stock listed under Question #2 above
that you wish to include in the Registration Statement.







*See Appendix A for definitions

Page B-2




--------------------------------------------------------------------------------




5.

[Reserved].

 

 

 

 

 

 

 

6.

If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.

 

 

 

 

 

 

 

7.

If you are an entity, please identify the natural person(s) who exercise sole or
shared voting power* and/or sole or shared investment power* with regard to the
shares listed under Question #2 and Question #3.

 

 

 

 

 

 

 

8.

Please advise whether you are a registered broker-dealer or an affiliate*
thereof.  If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.

 

 

 

 

 

 

 

9.

List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.







*See Appendix A for definitions

Page B-3




--------------------------------------------------------------------------------




10.

If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.

 

 

 

 

 

11.

With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.

 

 

 

 

 

12.

Please review Appendix B “Plan of Distribution.”  Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock.  By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common  Stock that is not described in Appendix B or herein under
Item 12.

 

 

 

 

 

The undersigned, a Selling Shareholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement.  The undersigned will notify Heather Badami, at
the address specified above, in writing immediately of any changes in the
foregoing answers that should be made as a result of any developments occurring
prior to the time that all the shares of Common Stock of the Company are sold
pursuant to the Registration Statement referred to above.  Otherwise, the
Company is to understand that the above information continues to be, to the best
of the undersigned’s knowledge, information and belief, complete and correct.







Dated:  ___________ __, 20___







 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 







*See Appendix A for definitions

Page B-4




--------------------------------------------------------------------------------




APPENDIX A

To Exhibit B




CERTAIN TERMS USED IN QUESTIONNAIRE




AFFILIATE




An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.




BENEFICIAL OWNERSHIP




A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise.  A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.




INVESTMENT POWER




“Investment power” includes the power to dispose, or to direct the disposition
of, a security.




VOTING POWER




“Voting power” includes the power to vote, or to direct the voting of, a
security.




APPENDIX A To Exhibit B Page 1

--------------------------------------------------------------------------------




APPENDIX A

To Exhibit B




PLAN OF DISTRIBUTION




We are registering for resale by the selling shareholders and certain
transferees a total of _________ shares of Common Stock, all of which shares are
issued and outstanding.  We will not receive any of the proceeds from the sale
by the selling shareholders of the shares of common stock.  We will bear all
fees and expenses incident to our obligation to register the shares of Common
Stock.  If the shares of Common Stock are sold through broker-dealers or agents,
the selling shareholder will be responsible for any compensation to such
broker-dealers or agents.




The selling shareholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to tie pursuant to this
prospectus.




The selling shareholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.




The selling shareholders will sell their shares of Common Stock subject to the
following:




 

•

all of a portion of the shares of Common Stock beneficially owned by the selling
shareholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Bulletin Board Market, any national securities
exchange or quotation service on which the shares of our Common Stock may be
listed or quoted at the time of sale, in the over-the counter market, in
privately negotiated transactions, through the writing of options, whether such
options are listed on an options exchange or otherwise, short sales or in a
combination of such transactions;

 

 

 

 

•

each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 

 

 

 

•

some or all of the shares of Common Stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions.  The selling shareholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of Common Stock short and deliver shares of
Common Stock to close out short positions or loan or pledge shares of Common
Stock to broker-dealers or agents that in turn may sell such shares; and

 

 

 

 

•

in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling shareholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved).  Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent.  We have been advised
that, as of the date hereof, none of the selling shareholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.




The selling shareholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
shareholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.  A selling
shareholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling shareholder under this prospectus.




APPENDIX A To Exhibit B Page 2

--------------------------------------------------------------------------------




If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.




Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.  There can
be no assurance that any selling shareholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.




The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling shareholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.




We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling shareholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling shareholders, if any. We
will indemnify the selling shareholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling shareholder will be entitled to contribution. We will
be indemnified by the selling shareholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling shareholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.




APPENDIX A To Exhibit B Page 3

--------------------------------------------------------------------------------




EXHIBIT C




Form of Lock-Up




Date: _____________________




Craig-Hallum Capital Group LLC

222 South Ninth Street, Suite 350

Minneapolis, Minnesota 55402




Ladies and Gentlemen:




Pursuant to Section 6.5 of the Common Stock Purchase Agreement, dated December
[__], 2018, by and among Repro Med Systems, Inc., a New York corporation (the
“Company”), the selling stockholders named therein and the parties listed on
Exhibit A attached thereto (the “Purchase Agreement”), and as an inducement to
Craig-Hallum Capital Group LLC (“Craig-Hallum”) to act as placement agent for
the sale of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), pursuant to the Purchase Agreement (the “Sale”), the undersigned hereby
agrees that without, in each case, the prior written consent of Craig-Hallum
during the period specified in the second succeeding paragraph (the “Lock-Up
Period”), the undersigned will not: (1) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
make any short sale or otherwise transfer or dispose of, directly or indirectly,
any shares of the Company’s Common Stock or any securities convertible into,
exercisable or exchangeable for or that represent the right to receive Common
Stock (including without limitation, Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”); (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for Common
Stock; or (4) publicly disclose the intention to do any of the foregoing.  




The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Undersigned’s Securities would be
disposed of by someone other than the undersigned.  Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to or derives any significant part of its
value from such Undersigned’s Securities.




The initial Lock-Up Period will commence on the date of this Agreement and
continue through and include the later of (a) the 30th day after the date the
Registration Statement (as defined in the Purchase Agreement) becomes effective
or (b) the 90th day following the Final Closing Date (as defined in the Purchase
Agreement).




Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
(iii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) transfers to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (2) distributions of
shares of Common




EXHIBIT C Page 1

--------------------------------------------------------------------------------




Stock or any security convertible into or exercisable for Common Stock to
limited partners, limited liability company members or stockholders of the
undersigned, (iv) if the undersigned is a trust, transfers to the beneficiary of
such trust, (v) transfers by testate succession or intestate succession, (vi)
pursuant to transfers that occur by operation of law pursuant to a qualified
domestic order or in connection with a divorce settlement, (vii) pursuant to
transfers or dispositions not involving a change in beneficial ownership or
(viii) pursuant to the Purchase Agreement; provided, in the case of clauses (i)
through (vii), that (x) such transfer shall not involve a disposition for value,
(y) the transferee agrees in writing with Craig-Hallum and the Company to be
bound by the terms of this Lock-Up Agreement and (z) no filing by any party
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), shall be required or shall be made voluntarily in connection
with such transfer. For purposes of this Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, nor more remote than first
cousin.




In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that such restrictions shall apply to any of the Undersigned’s Securities issued
upon such exercise, (ii) transfer shares of Common Stock to the Company to cover
tax withholding obligations of the undersigned in connection with the vesting of
any stock options, restricted stock or restricted stock unit award granted
pursuant to the Company’s equity incentive plans, provided that the underlying
shares of Common Stock shall continue to be subject to the restrictions on
transfer set forth in this Agreement, (iii) the transfer of shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock pursuant to a bona fide third-party tender offer, merger, consolidation or
other similar transaction that is approved by the board of directors of the
Company, made to all holders of Common Stock involving a Change of Control (as
defined below), provided that in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Common Stock owned
by the undersigned shall remain subject to the restrictions contained in this
Agreement, or (iv) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period,
and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period. For the purposes of the foregoing clause
(iv), “Change of Control” means the transfer (whether by tender offer, merger,
consolidation or other similar transaction), in one transaction or a series of
related transactions, to a person or group of affiliated persons, of the
Company’s voting securities if, after such transfer, such person or group of
affiliated persons would hold more than 50% of the outstanding voting securities
of the Company (or the surviving entity).




In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock or other Company securities if such transfer would constitute a
violation or breach of this Agreement.




The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.




The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies Craig-Hallum that
it does not intend to proceed with the Sale, (ii) the Purchase Agreement does
not become effective, or if the Purchase Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and




EXHIBIT C Page 2

--------------------------------------------------------------------------------




delivery of the Common Stock to be sold thereunder or (iii) the Sale is not
completed by January 31, 2019.




The undersigned understands that Craig-Hallum is proceeding with the Offering in
reliance upon this Agreement.  The Company shall be a third party beneficiary to
this Agreement with respect to the obligations of the Sellers hereunder.




This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.







[The remainder of this page has intentionally been left blank]







EXHIBIT C Page 3

--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

 

 

 

 

Printed Name of Holder

 

 

 

 

 

Signature

 

 

 

 

 

Printed Name and Title of Person Signing

 

(if signing as custodian, trustee, or on behalf of an entity)




EXHIBIT C Page 4

--------------------------------------------------------------------------------